Name: Commission Regulation (EU) NoÃ 692/2010 of 30Ã July 2010 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 3.8.2010 EN Official Journal of the European Union L 201/23 COMMISSION REGULATION (EU) No 692/2010 of 30 July 2010 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that, subject to the measures in force in the European Union relating to double checking systems and to prior and retrospective surveillance of textile products on importation into the European Union, binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature and which is not in accordance with this Regulation, may continue to be relied on for a period of 60 days by the holder, pursuant to Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Subject to the measures in force in the European Union relating to double checking systems and to prior and retrospective surveillance of textile products on importation into the European Union, binding tariff information issued by the customs authorities of Member States which is not in accordance with this Regulation, may continue to be relied on for a period of 60 days, pursuant to Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2010. For the Commission Neelie KROES Vice-President (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. Thick semicircular article, with overall dimensions of approximately 75 cm in length x 45 cm in width, made of a woven textile fabric of spun coconut fibres, which forms the majority of the surface, with a rubber backing. The article is surrounded by a decorative rubber border (doormat). See image 652 (1) 5702 20 00 Classification is determined by General Rules 1, 3(b) and 6 for the interpretation (GIR) of the Combined Nomenclature, Note 2(a) to Chapter 40, Note 1 to Chapter 46, Note 1 to Chapter 57 and the wording of CN codes 5702 and 5702 20 00. Coconut fibres are vegetable textile fibres, which, when spun, fall within the scope of heading 5308 and belong therefore to Section XI (textiles and textile articles) of the Combined Nomenclature. The surface of the article is made of woven fabric of yarn of coconut fibres and of rubber, whereby the coconut fibres give the surface its essential character within the meaning of GIR 3(b), because it allows people to scrub or wipe the soles of their shoes, and, moreover, the coconut fibres form the majority of the surface. Since the textile material (woven fabric of yarn of coconut fibres) serves as the exposed surface of the article when in use, this article is a textile floor covering within the meaning of Note 1 to Chapter 57. Due to its size, thickness, stiffness and its strength the article has the objective characteristics of a textile floor covering (doormat). Furthermore, the text to heading 5702 includes other textile floor coverings, woven, without any distinction being made with regard to the indoor or outdoor use of the mats and without specifying the size. Consequently, according to Note 2(a) to Chapter 40, this article cannot be classified in Chapter 40, because that Chapter does not cover goods of Section XI (textiles and textile articles). Neither can this article be classified in Chapter 46 because, according to Note 1 to that Chapter, it does not encompass spun natural textile fibres. The article is therefore to be classified as a textile floor covering in Chapter 57. 2. Thick rectangular article measuring approx. 60 cm in length x 40 cm in width, made of coconut fibres forming a pile surface. The coconut fibres are bonded to a substrate of poly(vinyl chloride), which forms the backing. The mat is surrounded by a decorative poly(vinyl chloride)-border (doormat). See image 653 (1) 5705 00 90 Classification is determined by General Rules 1, 3(b) and 6 for the interpretation (GIR) of the Combined Nomenclature, Note 2(p) to Chapter 39, Note 1 to Chapter 57 and the wording of CN codes 5705 and 5705 00 90. Coconut fibres are vegetable textile fibres within the scope of heading 5305 and belong therefore to Section XI (textiles and textile articles) of the Combined Nomenclature. The surface of the article is made of coconut fibres and poly(vinyl chloride), whereby the coconut fibres give the surface its essential character within the meaning of GIR 3(b), because it allows people to scrub or wipe the soles of their shoes. Since the textile material (coconut fibres) serves as the exposed surface of the article when in use, this article is a textile floor covering within the meaning of Note 1 to Chapter 57. Due to its size, thickness, stiffness and its strength the article has the objective characteristics of a textile floor covering (doormat). Furthermore, heading 5705 covers carpets and textile floor coverings, without any distinction being made with regard to the indoor or outdoor use of the mats and without specifying the size (see also the HS Explanatory Notes to heading 5705, first paragraph). This heading includes bonded pile carpets, where the pile use surface is bonded either to a substrate or directly to an adhesive which forms the substrate (see also the HS Explanatory Notes to heading 5705, second paragraph (1)). Consequently, according to Note 2(p) to Chapter 39, this article cannot be classified in Chapter 39, because that Chapter does not cover goods of Section XI (textiles and textile articles). The article is therefore to be classified as a textile floor covering in Chapter 57. (1) The image is purely for information.